 Case 8:21-cv-00587-KKM-AAS Document 5 Filed 03/19/21 Page 1 of 5 PageID 31




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                  Case No. 8:21-cv-587-KKM-AAS

ELIZABETH THOMPSON, M&L
THOMPSON ENTERPRISES, INC.
D/B/A LIBERTY TAX SERVICE,

     Defendant.
____________________________________/

       ORDER AND JUDGMENT OF PERMANENT INJUNCTION

      The parties have jointly moved this Court to enter an Order and Judgment of

Permanent Injunction. (Doc. 4). The joint motion is GRANTED and the following

Order and Judgment of Permanent Injunction Against Defendants Elizabeth

Thompson and M&L Thompson Enterprises, Inc. is entered. It is ORDERED:

      1.     Defendants Elizabeth Thompson and M&L Thompson Enterprises, Inc.,

and anyone in active concert or participation with them, are PERMANENTLY

ENJOINED, pursuant to 26 U.S.C. § 7402(a), effective from the date of entry of this

Order, from directly or indirectly:

             A.     Acting as federal tax return preparers, or filing, assisting in, or

      directing the preparation or filing of federal tax returns, amended returns, or

      other related documents or forms for any person or entity other than their own
Case 8:21-cv-00587-KKM-AAS Document 5 Filed 03/19/21 Page 2 of 5 PageID 32




    tax returns (or any joint tax return filed by Elizabeth Thompson and her spouse);

            B.     Owning, operating, managing, working in or for, volunteering with,

     investing in, providing capital or loans to, controlling, licensing, consulting with,

     selling advice or training services to, or franchising a tax return preparation

     business;

            C.     Profiting from the sale of any tax return preparation service or the

     sale of any product or service sold by a tax return preparation business, except

     for: (1) payments owed to them from the sale of their tax preparation business

     prior to entry of this order and judgment of permanent injunction; and (2) only

     if those payments are specific amounts set by the sales contract and are not

     dependent on the performance of any tax preparation business (e.g., dependent

     upon the volume of tax returns filed by the purchaser, or the amount of fees

     collected from tax return preparation customers).

            D.     Entering into any contract or agreement (written or oral) with any

     individual or entity that operates a tax return preparation business to operate any

     business from a location that shares the same address as a tax return preparation

     business;

            E.     Marketing, selling, or otherwise offering any products or services

     to a tax return preparer or tax return preparation business, that are, in turn, sold

     or marketed to tax return preparation customers and affect the amount or

     method of disbursement of tax refunds;
                                           2
Case 8:21-cv-00587-KKM-AAS Document 5 Filed 03/19/21 Page 3 of 5 PageID 33




             F.     Training, advising, counseling, instructing, or teaching anyone

      about the preparation of federal tax returns;

             G.     Maintaining, transferring, assigning, holding, using, or obtaining a

      Preparer Tax Identification Number (PTIN) or an Electronic Filing

      Identification Number (EFIN);

             H.     Representing anyone other than herself before the IRS; and

             I.     Engaging in any other conduct that is subject to penalty under the

      Internal Revenue Code or that interferes with the proper administration and

      enforcement of the internal revenue laws.

      2.     Elizabeth Thompson and M&L Thompson Enterprises, Inc. shall,

without further proceedings, immediately and permanently close all tax return

preparation stores that Elizabeth Thompson or M&L Thompson Enterprises, Inc. own,

directly or indirectly, or through any other entity or under any other name, and divest

from any full or partial ownership in any tax return preparation business. Elizabeth

Thompson and M&L Thompson Enterprises, Inc. shall, within 45 days of entry of this

Order and Judgment of Permanent Injunction, file with the Court a certification signed

under penalty of perjury affirming that they have complied with this requirement.

      3.     Elizabeth Thompson and M&L Thompson Enterprises, Inc. are barred

from: (1) selling or transferring to any individual or entity a list of customers, or any

customer information they obtained from operation of their tax return preparation

business; and (2) selling to any individual or entity any proprietary information
                                           3
Case 8:21-cv-00587-KKM-AAS Document 5 Filed 03/19/21 Page 4 of 5 PageID 34




pertaining to their tax preparation business.

       4.    Elizabeth Thompson and M&L Thompson Enterprises, Inc. shall, within

30 days of receiving the Court’s order, contact by U.S. mail and, if an e-mail address is

known, by e-mail, all persons for whom they and their tax return preparation stores

have prepared federal tax returns, amended tax returns, or claims for refund since

January 1, 2017, enclosing a copy of this injunction. Other than the injunction, no

additional materials may be included in the notification to their customers unless

approved by the United States or the Court. Elizabeth Thompson and M&L Thompson

Enterprises, Inc. shall file with the Court, within 15 days thereafter, a sworn certificate

stating that they have complied with this requirement or, in the alternative, are unable

to comply with this requirement because they no longer have contact information for

these customers in their possession or control.

      5.     Elizabeth Thompson and M&L Thompson Enterprises, Inc. shall, within

30 days of entry of this Order and Judgment of Permanent Injunction, permanently

delete Facebook pages, or pages located on any other social media site or website under

her control or the control of M&L Thompson Enterprises, Inc., connected with any

tax return preparation business that they either own, control, or manage. Elizabeth

Thompson and M&L Thompson Enterprises, Inc. shall, within 45 days of entry of this

Order and Judgment of Permanent Injunction, file with the Court a certification signed

under penalty of perjury affirming that they have complied with this requirement.

      6.     Elizabeth Thompson and M&L Thompson Enterprises, Inc. shall file a
                                            4
Case 8:21-cv-00587-KKM-AAS Document 5 Filed 03/19/21 Page 5 of 5 PageID 35




certification within 45 days of entry of this Order and Judgment of Permanent

Injunction that they received a copy this Order and Judgment of Permanent Injunction.

      7.     The United States may engage in post-judgment discovery to monitor

compliance with this injunction.

      8.     Neither Elizabeth Thompson nor M&L Thompson Enterprises, Inc. shall

make any statements, written or verbal, or cause or encourage others to make any

statements, written or verbal, that misrepresent any of the terms of this injunction.

      9.     This Court retains jurisdiction over this action for purposes of

implementing and enforcing the final judgment.

      10.    The Clerk is directed to close the case and terminate all pending motions

and deadlines.

      ORDERED in Tampa, Florida, on March 19, 2021.




                                           5
